NO. 12-09-00382-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
MARK
ANTHONY MARTINEZ,                §                      APPEAL FROM THE 7TH 
APPELLANT
 
V.                                                                    §                      JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                            
                                                      MEMORANDUM
OPINION
                                                                  PER
CURIAM
Appellant
pleaded guilty, pursuant to a plea bargain, to aggravated kidnapping with the
intent to terrorize.  See Tex.
Penal Code Ann. § 20.04(a)(5) (Vernon 2003).  The trial court found
Appellant guilty, and assessed punishment at imprisonment for seventeen years. 
  We have received the trial court=s
certification showing that this is a plea bargain case and Appellant has no right
to appeal.  See Tex. R. App. P. 25.2(d). 
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered November 18,
2009.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
(DO
NOT PUBLISH)